Cortland A. Johnson, J.
By this application for a writ of habeas corpus, the petitioner, an institution authorized by law to receive children into their custody by commitment from the Department of Welfare, seeks to secure the redelivery to it of a four-year-old child duly committed to its custody and by it placed in the respondents’ home for boarding care. No written return has been made by respondents, and none of the material allegations of fact were controverted in the hearing held in this court; the parties are in disagreement only as to the proper course to be taken with due regard to the rights of all those involved.
Respondents received the child as a boarding child, agreeing that the child’s mother expected eventually to assume her care and nurture and was meanwhile to be afforded every opportunity of visitation and of developing the awareness and acceptance by the child of her mother’s identity. From the beginning it was understood by respondents that there was no ground for *403expecting or hoping that the mother might consent to an adoption. Respondents have, the court feels, become fond of the child to an extent which has resulted in an attempt by them to induce the mother to permit an adoption by them; she has resisted these efforts and the conflict has resulted in this proceeding. The petitioner believes (quite correctly in the court’s opinion) that it cannot suffer its established practice to be set at naught solely because respondents believe they can contribute more to the child’s welfare than petitioner and the mother can.
The court does not believe that the best interest of this child will be served by the condonation of a disregard of their own obligations and agreements by the respondents, however well-intentioned they may be. On the contrary, upon all the evidence before it, the court finds that the welfare of the child will be best served by her removal from the home before further damage is done or a still more difficult situation for her is created and accordingly it has no choice but to sustain the writ, which will be done.
Settle order on notice, fixing a date for the child’s delivery to the petitioner.